Citation Nr: 0934282	
Decision Date: 09/14/09    Archive Date: 09/23/09

DOCKET NO.  08-05 288	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disability (claimed as "mental health"), to include 
adjustment disorder with depressed mood and post-traumatic 
stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Florida Department of Veterans 
Affairs


WITNESSES AT HEARING ON APPEAL

Appellant and spouse



ATTORNEY FOR THE BOARD

D. Schechner, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1998 to March 
2002 and from January 2003 to February 2004.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2006 rating decision of the 
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida.

The Veteran testified before the undersigned in a May 2009 
Travel Board hearing.  A transcript of the hearing is 
included in the claims file.


FINDINGS OF FACT

1.  The competent evidence, overall, demonstrates that the 
Veteran's current acquired psychiatric disorder was not 
incurred in nor the result of service.

2.  A valid diagnosis of PTSD based upon verified stressors 
is not of record.


CONCLUSION OF LAW

Service connection for an acquired psychiatric disorder, to 
include PTSD and adjustment disorder with depressed mood, is 
not established.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 
2002); 38 C.F.R. §§ 3.303, 3.304 (2008). 



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran filed a service connection claim for "mental 
health", which the RO has regarded as an inclusive claim for 
adjustment disorder with depressed mood and for PTSD, based 
upon the Veteran's diagnoses.  As explained below, the claim 
will be addressed as one service connection claim for an 
"acquired psychiatric disorder", to include adjustment 
disorder with depressed mood and PTSD.

Service connection may be granted for a disability resulting 
from a disease or injury incurred in or aggravated by 
service.  See 38 U.S.C.A. §§ 1110; 38 C.F.R. § 3.303(a).  In 
general, service connection requires (1) medical evidence of 
a current disability; (2) medical, or in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed in-service disease or injury 
and the current disability.  See Hickson v. West, 12 Vet. 
App. 247, 253 (1999).

Certain chronic diseases, including psychoses, may be 
presumed to have been incurred during service if they become 
disabling to a compensable degree within one year of 
separation from active duty.  38 U.S.C.A. §§ 1101, 1112, 
1113, 1137; 38 C.F.R. §§ 3.307, 3.309.

Regarding the Veteran's claim of "mental health", there has 
been evidence submitted confirming that the Veteran has a 
current psychiatric disorder.  The Veteran has been diagnosed 
on various occasions with adjustment disorder with depressed 
mood and recurrent major depression.  Based on this evidence, 
the first requirement of service connection, that a current 
disability exists, is fulfilled.

However, the service medical records (STRs) are silent for 
any complaints, treatments, or diagnoses of any psychiatric 
disorder, providing evidence against this claim.

The Board notes that the evidence submitted indicates that 
the Veteran first complained of psychiatric difficulties in 
September 2004.  The initial assessment was of a mild to 
moderate degree of depression.  The Veteran was first 
diagnosed with adjustment disorder with depressed mood in 
September 2004.  The examiner stated that the Veteran did not 
meet the criteria for PTSD.  The examiner cited adjustment 
issues related to demobilization and marital conflicts as 
stressors and assigned a GAF score of 75.  

The Veteran was afforded a VA psychiatric examination in July 
2005, pursuant to this claim.  The examiner diagnosed PTSD 
and opined that it was "more likely than not due to the 
trauma which [the Veteran] endured while in the military 
working with the wounded".  

Most importantly, the VA examiner made no other psychiatric 
diagnoses, providing evidence against this claim for reasons 
which will be noted below.

The Veteran continued to receive VA outpatient treatment, 
including a full psychiatric assessment in March 2006.  The 
treating psychologist noted that current stressors included 
family, school and work.  After a mental status examination, 
the Veteran was again diagnosed with adjustment disorder with 
depressed mood.  The examiner stated that the Veteran "meets 
criteria for depression but not PTSD".  Importantly, the 
treating examiner stated no connection to service.

The Board finds that the service and post-service treatment 
records provide evidence against the claim of service 
connection for an acquired psychiatric disorder, to include 
adjustment disorder with depressed mood, outweighing the lay 
statements of the Veteran, indicating a problem that began 
after service. 

The Veteran's diagnosis in the treatment records varies from 
a mood disorder to PTSD to both diagnoses concurrently.  
Because the acquired psychiatric disorder is intertwined with 
the Veteran's diagnosed PTSD, the Board is addressing the 
issues as one claim.  Discussion of the PTSD branch of this 
claim for service connection follows.

Establishment of service connection for PTSD 
requires:  (1) medical evidence diagnosing PTSD; (2) credible 
supporting evidence that the claimed in-service stressor 
actually occurred; and (3) medical evidence of a link between 
current symptomatology and the claimed in-service stressor.  
38 C.F.R. § 3.304(f).  See also Cohen v. Brown, 10 Vet. 
App. 128 (1997).  

A "clear" diagnosis of PTSD is no longer required.  Rather, 
a diagnosis of PTSD must be established in accordance with 
38 C.F.R. § 4.125(a), which simply mandates that, for VA 
purposes, all mental disorder diagnoses must conform to the 
fourth edition of the American Psychiatric Association's 
Diagnostic and Statistical Manual for Mental Disorders 
(DSM-IV).  See 38 C.F.R. § 3.304(f).  The Court has taken 
judicial notice of the mental health profession's adoption of 
the DSM-IV as well as its more liberalizing standards to 
establish a diagnosis of PTSD.  The Court acknowledged the 
change from an objective "would evoke . . . in almost 
anyone" standard in assessing whether a stressor is 
sufficient to trigger PTSD to a subjective standard (e.g., 
whether a person's exposure to a traumatic event and response 
involved intense fear, helplessness, or horror).  Thus, as 
noted by the Court, a more susceptible person could have PTSD 
under the DSM-IV criteria given his or her exposure to a 
traumatic event that would not necessarily have the same 
effect on "almost everyone."  Cohen, 10 Vet. App. 128, 
140-141 (1997).  

If the evidence establishes that the veteran engaged in 
combat with the enemy and the claimed stressor is related to 
that combat, in the absence of clear and convincing evidence 
to the contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of the veteran's service, the veteran's lay testimony alone 
may establish the occurrence of the claimed in-service 
stressor.  38 C.F.R. § 3.304(f)(1).  See also 38 U.S.C.A. 
§ 1154(b).  

The ordinary meaning of the phrase "engaged in combat with 
the enemy," as used in 38 U.S.C. § 1154(b), requires that a 
veteran have participated in events constituting an actual 
fight or encounter with a military foe or hostile unit or 
instrumentality.  The issue of whether any particular set of 
circumstances constitutes engagement in combat with the enemy 
for purposes of section 1154(b) must be resolved on a 
case-by-case basis.  See VAOPGCPREC 12-99 (October 18, 1999).  

If there is no combat experience, or if there is a 
determination that the veteran engaged in combat but the 
claimed stressor is not related to such combat, there must be 
independent evidence to corroborate the veteran's statement 
as to the occurrence of the claimed stressor.  Doran 
v. Brown, 6 Vet. App. 283, 288-89 (1994).  The veteran's 
testimony, by itself, cannot, as a matter of law, establish 
the occurrence of a non-combat stressor.  Dizoglio v. Brown, 
9 Vet. App. 163, 166 (1996).  Moreover, a medical opinion 
diagnosing PTSD does not suffice to verify the occurrence of 
the claimed in-service stressors.  Cohen v. Brown, 10 Vet. 
App. 128, 142 (1997); Moreau v. Brown, 9 Vet. App. 389, 
395-396 (1996).  

"Just because a physician or other health professional 
accepted appellant's description of his Vietnam experiences 
as credible and diagnosed appellant as suffering from PTSD 
does not mean the [Board is] required to grant service 
connection for PTSD."  Wilson v. Derwinski, 2 Vet. App. 614, 
618 (1992).  The Board is not required to accept an 
appellant's uncorroborated account of his active service 
experiences.  See Swann v. Brown, 5 Vet. App. 229, 233 (1993) 
and Wood v. Derwinski, 1 Vet. App. 190, 192 (1991).  

However, the fact that a veteran, who had a noncombatant 
military occupational specialty, was stationed with a unit 
that was present while enemy attacks occurred would strongly 
suggest that he was, in fact, exposed to such attacks.  
Pentecost v. Principi, 16 Vet. App. 124 (2002) (base 
subjected to rocket attacks during time that veteran was 
stationed at the base).  In other words, the veteran's 
presence with the unit at the time such attacks occurred 
corroborates his statement that he experienced such attacks 
personally.  A stressor need not be corroborated in every 
detail.  Suozzi v. Brown, 10 Vet. App. 307, 311 (1997).

Evidence submitted in support of this claim includes VA 
treatment records through May 2009, as well as treatment 
records from the Florida National Guard.  

The record indicates that the Veteran's diagnosis of PTSD is 
not consistent.  The first diagnosis of PTSD was in July 
2005, in a VA psychiatric examination.  However, an October 
2005 treatment record included the following notation: 

The Veteran completed psych testing this date.  The 
results were over-endorsed suggesting a purposeful 
attempt to present in a bad light.  The results do not 
suggest a diagnosis of PTSD.  

Such a finding provides highly probative evidence against all 
claims before the VA. 

In a March 2006 psychiatric assessment, the examiner stated 
that the Veteran did not meet the criteria for PTSD.  In 
February 2007, the Veteran was given a diagnosis of PTSD, yet 
the following month the assessment was of a rule-out 
diagnosis of PTSD.  As of May 2008, the Veteran has again 
been diagnosed with PTSD, concurrent with major recurrent 
depression, a diagnosis which has been repeated through May 
2009.      

The Board finds that the VA treatment records and examination 
reveal a highly questionable diagnosis of PTSD.

The Veteran served in Kuwait as a practical nurse.  The 
evidence, including the medals and commendations awarded to 
the Veteran, does not demonstrate that the Veteran was 
engaged in combat with the enemy.  In such cases, the record 
must contain service records or other corroborative evidence 
that substantiates or verifies the Veteran's testimony or 
statements as to the occurrence of the claimed stressor.  See 
West (Carlton) v. Brown, 7 Vet. App. 70, 76 (1991); Zarycki 
v. Brown, 6 Vet. App. 91, 98 (1993).  Due to the Veteran's 
lack of combat indicated in the service records, or any other 
objective record, his testimony alone is insufficient proof 
of a claimed in-service stressor.  38 C.F.R. § 3.304(f).  

Based on the above, independent evidence is needed to verify 
any claimed in-service stressors.  The Veteran has been 
diagnosed with PTSD due to an in-service stressor that has 
not been verified.  The RO issued a letter to the Veteran in 
August 2005 requesting stressor information to support the 
examiner's diagnosis of PTSD.  In May 2009, the Veteran 
submitted a statement containing information regarding 
incidents he allegedly participated in or witnessed in 
service. 

In order to verify an alleged stressor, a claimant should 
provide a stressor that can be documented, the location where 
the incident took place, the approximate date (within a two 
month period) of the incident, and the unit of assignment at 
the time the stressful event occurred.  M21-
1MR.IV.ii.1.D.14.C.  

As noted above, the Veteran has cited several in-service 
stressors.  He reported moving to camp in the middle of the 
desert in Kuwait and "very intensive times" at that camp.  
He reported transferring patients in the desert.  He reported 
facing a number of challenges during each trip transporting 
patients from camp to a ward inside a Kuwaiti hospital, 
including attacks and blinding sand storms

Simply stated, based on the Veteran's statements, these 
events are not capable of verification by JSRRC.  The Veteran 
did not provide any names, specific dates or information with 
which the occurrence of the events can be verified.  The 
Veteran's evidence of service in a hostile fire and combat 
zone does not confirm a stressor.  Being in or near a combat 
zone does not prove "combat with the enemy". 

The claim is therefore denied on several grounds.  Most 
importantly, the Veteran has not cited in-service stressors 
capable of verification.   In essence, the record does not 
confirm any of the Veteran's claimed stressors and the Board 
can think of no basis on which it could confirm such 
stressors. 

It is important for the Veteran to understand that had he 
given the VA clear information of the events cited, the VA 
would have been able to confirm such events (if they had 
occurred).  However, the Veteran failed to provide the 
minimal information required to confirm the stressors.  The 
Veteran's statements provide nothing for VA to confirm. 

Additionally, although the Veteran alleges a combat-related 
stressor, his SPRs and DD Form 214 and other submitted 
evidence do not reflect combat with the enemy.  In sum, the 
Veteran has provided insufficient evidence for verification 
of the claimed stressors by the JSRRC.  The Board finds that 
there is insufficient evidence to demonstrate that the 
Veteran engaged in combat with the enemy or to confirm a 
stressor in service that caused PTSD.

Based on the above, the Board concludes that the 
preponderance of the evidence is against the Veteran's claim 
of entitlement to service connection for an acquired 
psychiatric disorder, to include PTSD and adjustment disorder 
with depressed mood.  In denying his claim, the Board has 
considered the doctrine of reasonable doubt; however, as the 
preponderance of the evidence is against the Veteran's claim, 
the doctrine is not for application.  See 38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 3.102.

Duty to notify and to assist

When addressing the merits of the Veteran's claim on appeal, 
the Board is required to ensure that the VA's "duty to 
notify" and "duty to assist" obligations have been 
satisfied.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 
38 C.F.R. § 3.159 (2008).  The notification obligation in 
this case was accomplished by way of letters from the RO to 
the Veteran dated in December 2004, March 2005, August 2005, 
and August 2007.  See Quartuccio v. Principi, 16 Vet. App. 
183 (2002); Pelegrini v. Principi, 18 Vet. App. 112 (2004); 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F. 3d 1328 (Fed. Cir. 2006); Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).  The RO also provided 
assistance to the appellant as required under 38 U.S.C.A. 
§ 5103A and 38 C.F.R. § 3.159(c), as indicated under the 
facts and circumstances in this case.

The appellant and his representative have not made the RO or 
the Board aware of any additional evidence that needs to be 
obtained in order to fairly decide this appeal, and have not 
argued that any error or deficiency in the accomplishment of 
the duty to assist has prejudiced him in the adjudication of 
his appeal.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F. 3d 1328 (Fed. Cir. 2006).  
Therefore, the Board has decided upon the merits of the 
appellant's appeal.  


ORDER

The appeal is denied.


____________________________________________
JOHN J. CROWLEY,
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


